Citation Nr: 0844160	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 2007, the Board remanded this matter to the RO for 
a VA examination and a nexus opinion.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the May 2008 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The Board notes that additional evidence was associated with 
the claims file in June 2008.  The veteran waived his right 
have the case remanded to the RO for review of the additional 
evidence in August 2008.  The Board accepts the evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800.

The veteran submitted additional lay evidence dated in 
November 2007.  VA received that evidence in December 2007 and 
it was associated with the claims file in September 2008.  The 
Board sent a letter to the veteran in November 2008 to elicit 
a waiver of the veteran's right to initial RO consideration.  
The veteran responded to the letter in December 2008 and 
elected to waive his right to have the case remanded to the RO 
for review of the additional evidence.  The Board accepts the 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800.


FINDING OF FACT

The competent medical evidence of record does not show a 
relationship between the veteran's current back disability and 
an in-service back injury.


CONCLUSION OF LAW

A back disability was not incurred in or a result of active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless. 
 This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of the claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, upon receipt of an application for a service-
connection claim, VA must review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded.  
Id.

An October 2002 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for a back disorder.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  A March 2008 notice letter provided the veteran 
with information on disability ratings and effective dates.  
However, the notice on the rating criteria and the effect date 
was provided subsequent to the initial unfavorable decision.  
The Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement of 
the case issued in May 2008 after the notice was provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, private 
medical records and a VA examination report.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and it concludes that he has not identified further 
available evidence not already of record.  There is no other 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Therefore, the Board 
finds that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 




II.  Merits of the Claim for Service Connection

The veteran requested the VA to reopen his claim of 
entitlement to service connection for a back disability.  The 
RO denied his request to reopen the claim.  The veteran 
appealed this decision.  In November 2007, the Board reopened 
the veteran's claim for service connection for a back disorder 
and remanded the issue to the RO for a VA examination and 
opinion.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, there 
must be a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic 
diseases that are manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 
341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this matter, the evidence shows that the veteran has a 
current back disorder.  The veteran underwent a VA examination 
in April 2008.  An x-ray revealed that there was a 3 mm 
retrolisthesis of L5 on S1and mild disc space narrowing at L5-
S1.  Anterior osteophytes were present at L3-L4.  There were 
degenerative changes involving the facet joints bilaterally.  
The examiner diagnosed the veteran with lumbosacral strain.

The evidence of record reveals that the veteran injured his 
back while he was in service.  Upon entry into service, the 
veteran reported that he did not have recurrent back pain and 
his spine was clinically evaluated as normal in July 1967.  
The veteran complained of pain in the thoracic region of the 
back in February 1968.  He reported that he starting 
developing back pain the day before, however he felt fine when 
he sought medical treatment.  The medical report indicated 
that the veteran was worried about what may have caused the 
back pain.  The clinician noted that physical of the veteran 
was normal and no treatment was necessary.  There was no other 
evidence in the service medical records of any treatment of 
back pain during service.  The veteran complained of recurrent 
back pain in the report of medical history form dated in 
February 1972.  The physician noted on the back of the form 
that the veteran had back pain associated with drug use.  The 
February 1972 separation examination report noted that the 
veteran's spine was normal and his lower extremities, which 
includes the lower spine, was ranked "1", high level of 
medical fitness, under PULHES.  

The veteran contends that he injured his back in service while 
operating a rock crusher.  See VA medical record dated in 
February 1986 and April 2006 VA Form 9.  The veteran also 
provided a statement from a fellow service member who served 
with him in Vietnam.  He asserted that he was stationed with 
the veteran in the U.S. Army in 1970 and he witnessed the 
veteran injure his back while working on the rock crushers.  
The service member recalled that the veteran's injury required 
immediate medical attention and bed rest and the veteran's 
back injury continued to hinder the veteran during the rest of 
his tour.  The personnel record reveals that the veteran was 
in the 577th Engineering Battalion in 1970, which was the same 
Battalion reported by the service member in his lay statement.  
As the service member's lay statement is based on personal 
knowledge of observing the veteran injure his back, the Board 
finds the statement to be competent.  The Board notes that the 
service treatment records do not show any treatment for a back 
injury in 1970.  However, the lack of such records does not, 
in and of itself, render lay evidence not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
The Board finds the statements made by the veteran and the 
fellow service member credible as they are relatively 
consistent with each other and the veteran's statements have 
been consistent over a twenty-year period. 

Nonetheless, the competent medical evidence of record does not 
support the veteran's contention that his current back 
disorder is related to a back injury in service.  There is no 
evidence of complaints or treatment of back pain until January 
1979 after a motor vehicle accident.  A letter from the 
veteran's physician dated in January 1979 noted that the 
veteran was involved in a motor vehicle accident in December 
1978.  The physician reported that the veteran had persistent 
pain in his neck and lower back and limited range of motion in 
his dorsolumbar spine since the motor vehicle accident.  An x-
ray examination of the lumbar spine revealed scoliosis with 
convexity to the right with apparent Schmorl's nodes formation 
on the inferior aspect of the L5 and straightening of the 
usual lumbar lordosis.  He provided a diagnosis of sprains of 
the cervical and lumbar spine and paraspinous muscles of the 
same region.  The letter also discussed the veteran's past 
medical history and it did not include any previous back 
problems associated with a back injury during service.  
Another letter from the same physician dated in April 1983 
listed the veteran's past medical history, which included a 
back injury that occurred from a motor vehicle accident in 
1978.  That letter also did not mention that the veteran had 
any back conditions stemming from military service.  The only 
complaints of back problems were after a motor vehicle 
accident that injured the veteran's back.  The veteran was 
provided with a VA examination and opinion in April 2008.  
After a review of the claims folder and an examination of the 
veteran, the examiner concluded that he could not resolve the 
issue of whether the veteran's current back disability is due 
to or a result of service without resorting to mere 
speculation.  The examiner stated that the veteran had two 
minor injuries that resulted in mechanical back pain in 
Vietnam, however after service the veteran was involved in two 
severe motor vehicle accidents that resulted in years of 
treatment by worker's compensation.  Accordingly, there is no 
competent medical evidence of record that links the veteran's 
current disorder to his service. 

The veteran stated that he his current back disorder is 
related to a back injury from service.  He asserted that he 
injured his back in service and has had pain in his back ever 
since that injury.  Lay persons can provide an account of 
observable symptoms, such as in this case the pain the veteran 
feels in his back.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, lay assertions regarding medical matters 
such as an opinion whether the veteran's current back disorder 
is related an in-service injury has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran is not a licensed health care professional; therefore, 
the lay evidence offered by the veteran is not competent 
medical evidence and does not prove a relationship between the 
veteran's current back disorder and military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claim for entitlement to service 
connection for a back disorder is not warranted. 


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


